Citation Nr: 1427382	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-34 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post (s/p) right knee replacement for the period beginning October 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to June 1983, July 1983 to May 1987, March 1996 to January 1999, and January 2005 to July 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a February 2008 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  He also testified that before a decision review officer (DRO) at the RO in April 2009.


FINDING OF FACT

Since October 1, 2010, the Veteran's right knee disability was not productive of severe painful motion or weakness, or of extension limited to 30 degrees or more, ankylosis, or nonunion of the tibia and fibula with loose motion requiring a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for s/p right knee replacement since October 1, 2010 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by letters dated in March 2007 and December 2008.  These letters explained how VA could assist the Veteran with developing evidence in support of his claims as well as how VA assigns ratings and effective dates for service connected disabilities.  Additionally, at the hearing the Veterans Law Judge explained the issue and solicited relevant testimony about the Veteran's symptoms.  She also identified additional evidence necessary for the claim which resulted in the conduct of a new VA examination.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, a transcript of the Veteran's testimony at the November 2010 hearing, and VA examinations reports, including a March 2011 VA examination report, which fully documented the symptoms and functional effects of the Veteran's right knee disability as indicated by the February 2011 remand. Also in compliance with the remand, VA requested that the Veteran identify more recent treatment for his right knee so that VA could obtain these records.  However, the Veteran did not respond to this request so no additional records were obtained beyond November 2011.  The 2011 VA treatment records were apparently obtained in connection with a separate claim related to a left total knee replacement. 

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

The Veteran contends that the symptoms of his right knee disability are more severe than what is contemplated by the 30 percent rating which is currently assigned.  He had right knee replacement surgery in August 2009.  In accordance with the rating schedule he was assigned a 100 percent rating for one year following surgery, after which a 30 percent rating was assigned.  At his November 2010 hearing, the Veteran testified that he still had knee pain with activity and a feeling that the knee would pop out of place.  Since he saw some news stories about faulty knee replacements he thought that maybe he had received a faulty knee replacement.  He no longer sought specialty care for his right knee but sometimes went to his primary care physician to get pain medication.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings may also be appropriate in initial rating claims.

Knee replacements are rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5055.  The minimum rating is 30 percent.  A 60 percent rating applies when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Ratings between 30 and 60 percent can be assigned pursuant to diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5271 (impairment of the tibia and fibula).  To receive a rating in excess of 30 percent pursuant to one of these diagnostic codes, there must be ankylosis in flexion of 10 degrees or more, extension limited to 30 degrees or more, or nonunion of the tibia and fibula with loose motion requiring a brace.  

Available treatment records from October 1, 2010 forward show minimal complaints referable to the right knee, although the history of severe osteoarthritis and total knee replacement were noted.  Treatment at that time was focused primarily on the left knee, which was replaced in 2011.  

The Veteran's right knee was examined by VA in March 2011.  At the time of the examination, the Veteran reported that after a prolonged recovery period his knee pain had resolved and his right knee was well healed.  Currently, the Veteran took non-steroidal anti-inflammatory medications (NSAIDs) for his knees. He had also received TENS unit therapy for his right knee, after which some popping remained but the pain was gone.  The Veteran did not report giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of subluxation or dislocation, locking, effusions, or symptoms of inflammation.  He did not report pain but endorsed having some discomfort at times.  There were no flare ups and the motion of the joint was not affected by any of these symptoms.  Objective findings on examination were crepitus, surgically absent meniscus, and a well healed, non-tender, vertical scar. His gait was antalgic, but the examiner did not indicate which extremity was favored.  Range of motion of the right knee was 0 to 118 degrees with no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  There was no ankylosis.  X-ray of the right knee showed s/p right total knee arthroplasty with no evidence of loosening.
  
 The Veteran was employed full time as a security guard.  He lost 13 months of work while recovering from his right knee surgery (and the Board notes that he had a 100 percent rating in effect during that time).  The Veteran at present had no right knee pain but reported some popping.  He noted that it took a long time to recover from surgery.  The examiner indicated that the present condition of the right knee was stable and the Veteran had improved since surgery.  The right knee problem had a moderate effect on physical employment but no effect on sedentary employment.   Functional loss was minimal.  Range of motion was reduced as documented and was totally pain free. There was no evidence of incoordination, instability, or subluxation.  The examiner noted that the Veteran's experience of a prolonged post-operative recovery period was an individual phenomenon.  

For diagnostic codes based upon limitation of motion, the presence of any additional functional loss must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The evidence does not show that the Veteran meets the criteria for a rating in excess of 30 percent for the period in question.  There is no ankylosis, extension is full, and there is no indication of non-union of the tibia and fibula with loose motion.  There is also no evidence of chronic residuals of severe pain or weakness.  The Veteran reported that he had some discomfort but was generally pain free at the time of the examination in March 2011.  While the Veteran reported having some pain at his hearing in November 2010 this was only about one month after the cessation of the temporary 100 percent rating, and the Veteran's condition apparently continued to improve and stabilize in the months thereafter.  Weakness was not described as a problem.

Furthermore, increased evaluations under other potentially applicable diagnostic codes were considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991);  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  But as noted above, the evidence of record does not support a finding of instability.

For dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent evaluation is assigned.  38 C.F.R. § 4.71a, DC 5258 (2013).  There were no findings or complaints of locking.  Accordingly, no increased evaluation is warranted on this basis.

Additionally, there is no ankylosis.  38 C.F.R. § 4.71a, DC 5256 (2013); 38 C.F.R. § 4.71a, Plate II (2013).  Furthermore, there is no malunion or fracture of the femur.  38 C.F.R. § 4.71a, DC 5255 (2013).  Moreover, the evidence of record, including x-ray reports, does not indicate any malunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262 (2013).  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's primary symptoms at the time of the examination were mildly reduced flexion (to a level that would be noncompensable under diagnostic code 5260) and some discomfort.  This level of symptoms is contemplated by the assigned 30 percent rating.  Moreover, there is no evidence of the need for repeated hospitalization or surgeries after the initial post-operative recovery period and the Veteran remains fully employed and did not indicate any problems at work due to his right knee.

The Board considered the benefit of the doubt, but the weight of the evidence is against the Veteran's claim.


ORDER

A rating in excess of 30 percent for s/p right total knee replacement beginning October 1, 2010 is denied.



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


